435 F.2d 1311
UNITED STATES of America, Plaintiff-Appellee,v.Geraldine HUBBARD, Appellant.
No. 26054.
United States Court of Appeals, Ninth Circuit.
Jan. 15, 1971.

Appeal from the United States District Court for the Central District of California; E. Avery Crary, Judge.
Ron Bain (Argued), Los Angeles, Cal., for appellant.
Darrell W. McIntyre (argued), Asst. U.S. Atty., Robert L. Meyer, U.S. Atty., David R. Nissen, Chief Crim.  Div., Los Angeles, Cal., for appellee.
Before CHAMBERS, ELY, and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The main question is: Did the arresting officer have probable cause to make an arrest for a narcotics offense which arrest was followed by a search of Hubbard's pocketbook?  The product of the search clinched the case.


3
If the officer was believed (and he evidently was), there was probable cause.  One might question his story, but we cannot say it was inherently improbable.